Citation Nr: 1702658	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-07 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gynecological disability, claimed as inverted uterus.

2.  Entitlement to service connection for a low back disability, to include as secondary to a gynecological disability, and as secondary to service-connected bilateral foot and left ankle disabilities.

3.  Entitlement to service connection for an upper back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and P.T.


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to March 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran testified before a Veterans Law Judge (VLJ) at a hearing in August 2016.  A transcript of that hearing is of record.  The VLJ granted a 60-day extension of time to allow the Veteran the opportunity to submit additional evidence.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she became aware of a gynecological disability described as an inverted uterus during emergency childbirth at Jacksonville Air Force Base in May 1984.  She believes that this disability should be service-connected because it either was incurred shortly after her discharge from service in March 1984, or was caused by poor health care in service, to include a failure to administer a RhoGAM shot.  A VA examination has not been conducted concerning this claim.  Although the Veteran has not provided current medical records diagnosing her with a specific gynecological disability, the Board finds her claim represents competent evidence of gynecological symptoms.  The Veteran and her mother provided competent testimony of significant difficulty during childbirth shortly after service, and the Veteran has competently asserted that she did not receive a shot that she believes was necessary for a healthy pregnancy.  The potential association between the Veteran's in-service pregnancy and a gynecological disability provides an indication that the Veteran's gynecological symptoms may be associated with service.  The Veteran has thus provided enough evidence to trigger VA's obligation to provide a VA examination.  McLendon v Nicholson, 20 Vet. App. 79 (2006).  An appropriate examination must be scheduled upon remand.  

The Board notes that the unsuccessful December 2010 attempt to obtain records associated with the Veteran's childbirth in May 1984 specified active duty inpatient clinical records.  The Veteran has clarified that she gave birth to her son shortly after leaving service.  Upon remand, another attempt should be made to obtain these records in the hope that a specific request for post-service records may have better results.  

The Veteran contends that her low back disability is secondary to the gynecological disability, as well as gait alterations due to her service-connected bilateral foot disability and left ankle disability.  Upon remand, a VA examination should be scheduled to consider her claim as secondary to the disabilities named.  

The Veteran has asserted that her upper back disability was caused by in-service military sexual trauma in which her attacker forcefully crossed her arms behind her back, or by carrying heavy gear in service.  Although VA was unable to corroborate the Veteran's report of military sexual trauma for the purposes of a claim for posttraumatic stress disorder (PTSD), the Board notes that for the purposes of an upper back disability claim she is competent to report her first-hand experience of having her arms wrenched behind her back.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, a January 1983 note in the Veteran's service treatment records (STRs) indicates that the Veteran complained of a stiff neck in service, which is potentially an indication of a disability of the cervical spine.  Upon remand, a VA examination should be scheduled as to an upper back disability.  

The claims folder should also be updated to include VA treatment records compiled since August 26, 2016.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the Central Arkansas Veterans Healthcare System and all associated outpatient clinics dated from August 26, 2016 to the present, to specifically include any chiropractic records.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow her the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the military hospital associated with the Jacksonville Air Force Base in Arkansas, or the appropriate records depository, and request any post-service medical records related to the Veteran, to specifically include records related to childbirth complications from May to July 1984.  Please be advised that the Veteran was not an active duty service member during the time in question.

All efforts to obtain these records should be documented and any negative responses should be recorded in the claims file.  Efforts to obtain these records should only end if they do not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  The Veteran and her representative should be notified of any inability to obtain these records, and given the opportunity to provide them.

3.  Thereafter, schedule the Veteran for a VA gynecological examination.  After reviewing the claims file and performing any necessary tests, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a gynecological disability, to include an inverted uterus, incurred in or otherwise related to service.  The examiner is to discuss the Veteran's contention that her gynecological disability was incurred during her in-service pregnancy, to include due to the military's failure to provide a RhoGAM shot.

Any opinion provided must be supported by a complete rationale.

4.  After completing instructions one and two, schedule the Veteran for a VA examination as to her back.  After reviewing the claims file and performing any necessary tests, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that was caused or aggravated by (worsened beyond the natural progression) her gynecological disability, to include hospitalization due to childbirth complications in 1984?

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has a low back disability that was caused or aggravated by (worsened beyond the natural progression) her service-connected bilateral foot and left ankle disabilities, to include any related gait changes?

iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran has an upper back disability that was incurred in or caused by service?  The examiner is to specifically discuss the Veteran's contention that her upper back pain is the result of her arms being forcefully crossed behind her back during a military sexual assault, and her contention that her upper back pain is related to carrying heavy gear in service.  The examiner is advised that the Veteran's STRs contain a January 1983 notation of a stiff neck, and is asked to discuss any possible relationship between that neck pain and a current spine disability, including cervical spine disability.

Any opinion offered must be supported by a complete rationale.

5.  After completing the above development, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




